UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

SEP 2 9 2010

TRENT M» COBURN, ) cien550 U.S. 544, 555 (2007) (citations omitted); see also

2 Although defendant initially also moved to dismiss under Rule 12(b)(1), he now

concedes that this Court does have subject matter jurisdiction. See Def.’s Reply 2 [#15].

Ashcroft v. Iqbal, 129 S. Ct. 193 7, 1950 (2009) (stating that if a court has determined that
a plaintiff has asserted "well-pleaded factual allegations," the court "should assume their
veracity and then determine whether they plausibly give rise to an entitlement to relief ’).
When a Court is resolving a motion to dismiss, "the complaint is construed liberally in
the plaintiff[’s] favor," and the plaintiff is granted "the benefit of all inferences that can
be derived from the facts alleged." Kowal v. MCI Commc ’ns Corp., 16 F.3d 1271, 1276
(D.C. Cir. 1994)).

The parties have also filed cross-motions for summary judgment. Summary
judgment is appropriate when the pleadings and the record demonstrate that "there is no
genuine issue as to any material fact and that the movant is entitled to judgment as a
matter of law." Fed. R. Civ. P. 56(c). The moving party bears the initial burden of
demonstrating the absence of a genuine dispute of material fact, Celotex Corp. v. Catrelt,
477 U.S. 317, 323 (1986), and the Court draws all reasonable inferences regarding the
assertions made in a light favorable to the non-moving party, Anderson v. Lz`berly Lobby,
Inc., 477 U.S. 242, 255 (1986). The party opposing a motion for summary judgment,
however, "may not rest upon the mere allegations or denials of his pleading, but . . . must
set forth specific facts showing that there is a genuine issue for trial." Anderson, 477
U.S. at 248 (internal quotations omitted).

Under the APA, the Court will overturn an agency decision only if it is "arbitrary,
capricious, an abuse of discretion or otherwise not in accordance with law." 5 U.S.C.

§ 706(2)(A). An agency action is arbitrary and capricious if the agency has failed to

follow procedure as required by law or has entirely failed to consider an important aspect

of the problem. See Motor Vehz`cle Mj?s. Ass ’n v. State Farm Mut. Auto. Ins. C0., 463
U.S. 29, 43 (1983). In reviewing an agency’s action under the APA, the Court is limited
to the administrative record, except in cases with a strong showing of bad faith or
improper behavior or a record so bare that it prevents effective judicial review.
Commercz'al Drapery v. Um'ted Stales, 133 F.3d 1, 7 (D.C. Cir. 1998) (internal citation
omitted). The Court will not disturb the decision of an agency that has examined the

relevant data and articulated a satisfactory explanation for its action including a rational

connection between the facts found and the choice made. See State Farm, 463 U.S. at 43.

The explanation for its action "does not mean that an agency’s decision must be a model
of analytic precision to survive a challenge," and a reviewing court will "uphold a
decision of less than ideal clarity if the agency’s path may reasonably be discerned."
Dickson v. Sec ’y of Defense, 68 F.3d 1396, 1404 (D.C. Cir. 1995) (internal quotations
omitted).

Furthermore, when reviewing a decision by a military correction board, a Court
must do so under an "unusually deferential application of the ‘arbitrary and capricious’
standard ofthe APA." Musengo v. Whz`te, 286 F.3d 535, 538 (D.C. Cir. 2002). Only the
most egregious agency decisions do not satisfy this very deferential standard of review.
Krez`s v. Sec ’y ofthe Az`r Force, 866 F.2d 1508, 1515 (D.C. Cir. 1989). A court need
only find that the Correction Board’s decision "minimally contain[s] a rational
connection between the facts found and the choice made." Frizelle v. Slater, 111 F.3d
172, 176 (D.C. Cir. 1997) (internal quotations omitted). Unfortunately for Cobum, both

decisions do here.

II. Marijuana Use

In his first claim, plaintiff asserts that the Army unlawfully separated him in 2002
for marijuana use after he was cleared of that charge by the administrative separation
board that met in 2000, This claim, however, was never presented to the ABCMR in the
decisions that Coburn is appealing here and must, therefore, be dismissed. How so?

As stated above, Coburn brought this suit seeking review of two ABCMR
decisions, one in 2003 and one in 2007. See Am. Compl. ("Compl.") 11 14. In neither of
his applications that led to those ABCMR decisions did plaintiff object to the
circumstances or basis of the QMP. lnstead, both applications focused on what Coburn
described as the improper termination of his MEB. See AR 14 (listing as bases for
reconsideration "1. The doctor who terminated the MEB had no authority to do so; and 2.
There was no medical justification to terminate the MEB" in his January 5, 2006

application), 59 (stating in his December 5, 2002 request that "Dr. (CPT) Mario Caycedo

improperly terminated my MEB without consulting me, a violation of my patient rights").

Coburn raised no issue in either now-appealed ABCMR application about the Army’s
purported unlawful separation for marijuana use. 3 Thus, the ABCMR did not consider in
either its 2003 or 2007 decisions whether his selection for separation by the QMP was
improper in light of the administration separation board’s decision in 2000 not to separate

plaintiff from service based on his Article 15 for marijuana use. See AR 5-6, 34-39.

3 Plaintiff did petition the ABCMR to remove records concerning his marijuana use on

August 24, 2001. See AR 80. The ABCMR denied relief on March 28, 2002, see AR 72-79, and
plaintiff did not request reconsideration of that decision. Any challenge to the ABCl\/IR’S 2002
decision is now barred by the six-year statute of limitations. 28 U.S.C. § 2401(a).

This case is brought pursuant to APA review, and APA review is limited to the
record created before the agency. See Commercial Drapery, 133 F.3d at 7. In other
words, plaintiff cannot raise claims here that he failed to raise before the ABCMR. There
is no final agency action in either 2003 or 2007 for this Court to review with respect to
plaintiffs claim of unlawful separation for marijuana use following the administrative
separation board’s decision not to separate him. Therefore, Coburn’s first claim must be
dismissed.

III. Termination of the MEB and Separation from Service

As to the remaining claims, Coburn argues that the "unusually deferential"
standard of review does not apply because the Army’s regulations were so explicit with
respect to his claims that the ABCMR had no discretion to deny them. See Pl.’s Mot. 7-
l1. The defendant responds that the Army followed all applicable regulations in handling
plaintiff’s applications and, therefore, the ABCMR had the discretion to deny his claims.
1 agree with the defendant.

A. The MEB

Coburn complains that the MEB was improperly terminated because (1) his
physical condition justified the MEB and (2) the doctor who terminated the MEB lacked
the authority to do so. For support, plaintiff cites Army Regulation 63 5-40 1111 4- 10 and
4-19, which outline the processing of a case from an MEB to a physical evaluation board.
What plaintiff fails to recognize, however, is the decision to refer a soldier to an MEB in
the first place begins with the examining physician’s evaluation, See Army Reg. 63 5-40

11 4-9. When a physician evaluates a soldier and determines that he appears to be "not

medically qualified to perform duty," the physician, with the approval of the commander
of the military treatment facility, will refer the soldier to an MEB. Ia’. To assist
physicians in determining whether a soldier should be referred to an MEB, the Army has
a list of medical conditions in Army Regulation 40-501, Chapter 3. That regulation
provides that if an examining physician determines that a soldier possesses one of the
medical conditions listed in that chapter, the physician should initiate an MEB. Army
Reg. 40-501 11 3-3(d). For a soldier whose non-disability separation date occurs during
the course of disability evaluation, he may, with his consent, "be retained in the service
until . . . completion of disability evaluation if otherwise eligible for referral into the
disability system." Army Reg. 635-40 11 3-7 (emphasis added). "Soldiers determined
medically fit for retention or separation will not be retained past the set release date."
Army Reg. 635-200 11 1-24(a)(2).

Here, the physician who initiated the MEB reviewed plaintiffs updated records
and determined that he did not have a medical condition precluding separation. Caycedo
Decl. 11 2(m)-(n). After consultation with the approval authority, the examining physician
properly canceled the MEB. [d. The Army was not required to continue Coburn’s
disability processing; in fact, to do so would be contrary to regulations that first require
that the examining physician find an MEB to be appropriate. See Army Reg. 63 5-40 11 4-
9. Contrary to Coburn’s assertions, the regulations do not preclude a physician from
terminating an incorrectly initiated MEB that was not based on all the medical evidence.
lndeed, it would be illogical if the same physician who has the authority to initiate an

MEB does not have the authority to cancel the MEB. Given that there was no violation

10

of the Ar1ny’s regulations in the handling of Coburn’s MEB, the unusually deferential
standard of review applies. Under that standard of review, the ABCMR’S decisions must
be affirmed.

After gaining additional medical information about Coburn in the intervening
months after his initial MEB referral, the examining physician, with approval of his
supervisor, found plaintiff fit for separation. Caycedo Decl. 11 2(i), (m)-(n). The
ABCMR correctly determined in its 2003 decision that plaintiff could not be held past his
separation date after the examining physician found plaintiff to be medically fit. AR 38.
The ABCMR’S 2007 decision noted that termination of the MEB was addressed in its
previous decision, and Coburn’s VA disability rating-the only new evidence that he
introduced in his request for reconsideration-was insufficient to reverse the previous
decision. AR 6. These decisions were more than amply supported by the evidence.
Plaintiff’ s medical records simply did not indicate that his disability rose to that defined
by Army regulations. See AR 38. l\/loreover, no evidence suggested that Coburn’s MEB
was unjustly terminated because "[c]ompetent medical authority determined that his
medical condition was such that he could be discharged, He has provided no medical
evidence to indicate otherwise." Ia’. In short, the ABCMR’S decision that the examining
physician lawfully terminated the MEB was reasonable, in accordance with Army
regulations, and supported by evidence of record. Thus, far more than the required
minimal rational connection exists between the facts found regarding the termination of
the MEB and the ABCMR’S decisions not to reinstate Coburn’s physical disability

processing. See Frizelle, 111 F.3d at 176. Accordingly, the defendant is entitled to

11

summary judgment on plaintiffs second claim.

B. Army Regulations 635-40 and 635-200

Coburn’s third claim is but a variation on his second. He argues, in essence, that
the Army was required to retain him on active duty until his physical disability evaluation
processing was completed. Coburn also asserts that if the Army had retained him to
complete his disability processing, he would have secured within five days from the date
of his separation the "sanctuary" protections of 10 U.S.C. § ll76(a). As explained
above, however, the Army’s regulations permit, but do not require, medical processing.
See Army Reg. 635-40 11 4-9; Army Reg. 635-200 11 1-33(c). Although "disposition
through medical channels takes precedence over administrative separation processing,"
such disposition starts with the examining physician finding that an MEB is appropriate
Army Reg. 63 5-200 11 1-33(a). Here, Caycedo determined that the MEB was not
appropriate. Caycedo Decl. 11 2(m)-(n). The ABCMR found that Caycedo’s decision to
terminate the MEB was not unlawful. AR 6, 38. That decision was in accordance with
Army regulations and supported by evidence of record and thus not arbitrary or
capricious, an abuse of discretion, or contrary to law. Therefore, defendant is also
entitled to summary judgment on the plaintiff s third claim.

C. 10 U.S.C. § 1552 and Army Regulation 15-185

Plaintiff s final claim is that the ABCMR’s decision-making process does not
comply with applicable law. The essence of his claim is that ‘°[t]he ABCMR cannot
reasonably or fairly perform its function under 10 U.S.C. § 1552 and [Ariny Regulation]

15-185 by devoting an average of 3.75 minutes to each application." Compl. 11 133. F or

12

support, Coburn provides self-generated statistics that are wholly disconnected from his
own applications. As such, he has presented no evidence as to how much time the
ABCMR spent deliberating his applications.

Regardless, the issue in this Court’s review of the ABCMR is not how much time
it spent on his applications but whether all Army regulations were followed. 1n both
decisions, the ABCMR followed Army regulations. lt reviewed plaintiff s contentions,
the evidence submitted, his military personnel records, the available medical records, and
the relevant Army regulations. See Army Reg. 15-185 1111 1-8, 2-2. The ABCMR
provided a detailed explanation of its reasons for denying both applications. Cobum has
not provided any evidence that the ABCMR’s decisions were unsupported by the record.
Rather, a review of the administrative record reveals that the ABCMR’s decisions were
rational, lawful, and supported by substantial evidence. Accordingly, defendant is also
entitled to summary judgment on plaintiffs fourth and final claim.

CONCLUSION

F or all of the foregoing reasons, defendant’s Motion to Dismiss or in the
Alternative, for Summary Judgment is GRANTED, and plaintiffs Cross-Motion for
Summary Judgment is DENIED. An Order consistent with this decision accompanies

this Memorandum Opinion.

l

Kil.saati)

RICHARD .L ON
United States 1strict judge

13